UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7184


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PHILLIP HENRIQUES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:93-cr-00089-MR-2)


Submitted:    December 15, 2009            Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Henriques, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip Henriques appeals the district court’s order

denying    his   motion    for   a   sentence   reduction    under   18    U.S.C.

§ 3582(c) (2006) based on Amendment 591.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

Henriques, No. 3:93-cr-00089-MR-2 (W.D.N.C. June 5, 2009).                    We

dispense    with    oral    argument     because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2